Title: To Thomas Jefferson from John O’Neill, 14 December 1805
From: O’Neill, John
To: Jefferson, Thomas


                  
                     Sir,
                     Baltimore City 14th. Decr. 1805
                  
                  The inclosed is a Paper which I have been compelled to trouble your Excellency to peruse. and which have been Compelled to have scibbled in the View to destroy if possible lame impressions which have been made upon the Public mind of me. as a Stranger destitute of friends in this County which your usual and perhaps unparallelled penetration will easily discover on the perusal of the inclosed. Under the weight of which I have been compelled altho: innocent to remain Silent untill this period & I should have remained longer so if it were not that I was apprehensive that some Other abominable and erroneous Communications were about to be made.—under the Signature which You See inscibed in the inclosed. which the Editor of the American and daily advertiz had been yesterday pleased to Notify to the Public, that Other communications would have appeared this day. and in Order to have the whip hand of him, I on the evening of Yesterday left this inclosed paper at the Office of the Evening Post to be inserted by him in his next paper, But he from some motive or cause had declined publishing the same. I suppose the main reason was because I could not advance him Three Dolls. which he had the moderate Conscience to ask
                  Should he have inserted the paper in question or rather its Contents, I arrived in this hospitable City a few days since and immediately after my arrival I was compelled to from being truly in great want of money and food to give the Mercantile Nebob a second call but, bad as the first was upon my troth the Second was much worse, Their was neither seat food nor even grogg for me, however thanks be to the best and most ample Provider I have not suffer’d much yet But you can easely figure to yourself how I had and Still [am]  but in a word the whole full of my mouth are red 
                     now to ask of him a third favour, May Your Excellency live long to guard the Helm of this Republic. which are a few of the worst wishes I have in Store for you, Your Excellencies Mo Obt Sert,
                  
                     Jno: O’Neill 
                     
                  
               